Officer Benjamin Baldassarre of the Las Vegas Metropolitan
                Police Department testified that while on patrol during the night in
                question, his suspicion was aroused when he spotted "a brand new
                Hyundai" parked in the carport of a vacant house. The dome light inside
                the vehicle was on and Officer Baldassarre could see two people in the
                front seat. The officer made a U-turn and shined his spotlight on the
                vehicle, at which point, he saw Hull "standing outside of the driver's seat"
                and the other individual, a female, still seated on the passenger side of the
                front seat. Officer Baldassarre testified that Hull "looked directly at me"
                and that he "got a really good look at him." Hull left the scene before the
                officer could make contact with him. Officer Baldassarre encountered
                Hull nearly two weeks later during a traffic stop and Mirandized him.
                Hull acknowledged being in the Hyundai on the night in question, and
                admitted to Officer Baldassarre "that he took off from the car when he saw
                me shine my spotlight on him because he got spooked. And I asked him . .
                . why did you get spooked and he said, I didn't want to be caught in a
                stolen car." Officer Baldassarre testified that Hull later "contradicted
                himself' and told the officer that "he didn't know it was stolen," only
                offering that "he knew it did not belong to himself, the girl he was with or
                the male that was the third one involved."
                            Circumstantial evidence alone may sustain a conviction.
                Buchanan v. State, 119 Nev. 201, 217, 69 P.3d 694, 705 (2003). It is for
                the jury to determine the weight and credibility to give conflicting
                testimony, McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992), and
                a jury's verdict will not be disturbed on appeal where, as here, sufficient



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                evidence supports the verdict, Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20,
                20 (1981); see also NRS 205.273(1)(b). Therefore, we conclude that Hull's
                contention is without merit.
                            Second, Hull contends that the district court erred by
                overruling his objection and denying his motion for a mistrial after
                allowing testimony about an uncharged prior bad act in violation of NRS
                48.045(2). Hull claims that Officer Baldassarre's reference to "a vacant
                house," where the officer saw Hull with the stolen vehicle, amounts to
                improper character evidence. We disagree with Hull's contention.
                            A district court's decision to admit or exclude evidence is
                reviewed for an abuse of discretion. See Mclellan a State, 124 Nev. 263,
                267, 182 P.3d 106, 109 (2008). Here, the district court heard arguments
                from counsel and, citing to Brackeen v. State, 104 Nev. 547, 553, 763 P.2d
                59, 63 (1988), denied Hull's motion for a mistrial after determining that
                "Mlle Officer's statement about why his attention was drawn to the
                vehicle is just part of. . . his narration of why he stopped, why he looked in
                that direction." The district court also noted the following: the matter of
                the vacant house "was not dwelled upon," an inference could also be made
                that the house was not vacant based on other testimony from the same
                officer, and "the evidence was more probative than prejudicial."
                Additionally, we agree with the State that the evidence in question did not
                implicate a prior bad act and was admissible independent of NRS
                48.045(2) and Tinch a State, 113 Nev. 1170, 1176, 946 P.2d 1061, 1064-65
                (1997), modified by Bigpond v. State,     128 Nev. „ 270 P.3d 1244,
                1249-50 (2012). Therefore, we conclude that the district court did not



SUPREME COURT
     OE
   NEVADA                                             3
(0) 1947A e
                     abuse its discretion when it overruled Hull's objection and denied his
                     motion for a mistrial.   See Rose v. State, 123 Nev. 194, 206-07, 163 P.3d
                     408, 417 (2007) (we review a district court's decision to deny a motion for a
                     mistrial for an abuse of discretion). Accordingly, we
                                 ORDER the judgment of conviction AFFIRMED.




                     Pickering                                  Saitta


                     cc:   Hon. Michael Villani, District Judge
                           Jonathan L. Powell
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                           4
(0) 1947A 47110)m-